                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                              )
                                                       )
                        Plaintiff,                     )
                                                       )
vs.                                                    )              1:21-mj-00446-scy
                                                       )
SHAWN BRADLEY WITZEMANN,                               )
                                                       )
                        Defendant.                     )


        DEFENDANT’S MOTION OPPOSING RECOMMENDED CONDITIONS OF
                               RELEASE


         Defendant Shawn Bradley Witzemann, by and through his counsel of record, Todd J.

Bullion, hereby submits this motion in support of his opposition to certain conditions of release

recommended in the Pretrial Services Report. [Doc 10]:

         1.      Mr. Witzemann is charged Knowingly Entering or Remaining in any Restricted

Building or Grounds Without Lawful Authority, Disorderly Conduct in a Restricted Building or

Grounds, Violent Entry and Disorderly Conduct on Capitol Grounds, and Parading,

Demonstrating, or Picketing in a Capitol Building. [Doc. 1].


                                     FACTUAL BACKGROUND

      1) Mr. Witzemann is a free lance journalist. He specializes in covering certain areas of public

         concern. Mr.Witzemann was interviewed by Special Agent Lance Roundy on January 15,

         2021 wherein Mr. Witzemann discussed in part his journalistic endeavors. [Doc. 1]
2) Mr. Witzemann thought that the events of January 6, 2021 would be newsworthy and he

   was proven correct – coverage of the events of January 6, 2021 dominated national news

   for days.

3) Mr. Witzemann did not participate in, condone or encourage any violent or seditious acts

   on January 6, 2021. In Special Agent Roundy’s affidavit no such acts are specifically

   alleged to have been committed by Mr. Witzemann. [Doc. 1]

4) Mr. Witzemann continued to cooperate with the FBI after his interview by sending video

   files he had taken during January 6, 2021 to the FBI. [Doc. 1]

5) The Pretrial Services Report recommends several conditions that Mr. Witzemann objects

   to. First, the proposed restriction that he avoid all contact whether directly or indirectly,

   with any person who is or may be a victim or witness in the investigation or prosecution.

6) Mr. Witzemann objects to this condition primarily on the grounds that it impairs his ability

   to act as a journalist and impairs his first amendment rights to association, freedom of

   speech, freedom of the press and right to peaceably assemble. Mr. Witzemann has a nightly

   news show satirically titled the Armenian Council for Truth in Journalism. It is highly

   probable that he would host as a guest persons who may be construed as witnesses or

   victims under a broad interpretation of those terms. While Mr. Witzeman would certainly

   not intiate contact with say, a capital policeman, he may want to interview an elected

   official of New Mexico who could be construed as a victim of the crimes Mr. Witzeman is

   charged with committing.

7) Second, the proposed restriction which restricts Mr. Witzemann’s travel which prohibits

   him from leaving San Juan County, New Mexico unless he is traveling to Washington D.C.

   for court purposes.
   8) The bulk of Mr. Witzemann’s time as a journalist is spent outside of San Juan County New

       Mexico. Mr. Witzemann is also scheduled to attend a New Mexico Republican Conferenec

       in Amarillo Texas. Mr. Witzemann raises the same 1st amendment objections as he does to

       the previous proposed restriction.

   9) Mr. Witzemann also works as a plumber. He frequently travels outside of San Juan County

       to do plumbing work. He has several contracts plumbing jobs in Colorado. Mr. Witzemann

       objects to the travel restriction as it impairs his ability to earn a living and provide for his

       children.

   10) Third, Mr. Witzemann objects to the proposed prohibition against the use of alcohol. There

       is no indicia whatsoever that alcohol consumption played any part in the commission of

       the crimes Mr. Witzemann is charged with committing. Mr. Witzemann does enjoy

       winding down a long day with a alcoholic beverage and wishes to continue to be able to

       do this pending trial in this matter.

                                            ARGUMENT

       “District courts have broad discretion to prescribe special conditions of release. See,

e.g., United States v. Hanrahan, 508 F.3d 962, 970 (10th Cir.2007). However, this discretion is

not without limits. For instance, the conditions imposed “must satisfy the three statutory

requirements laid out in 18 U.S.C. § 3583(d).” See Hahn, 551 F.3d at 983. First, they must be

reasonably related to at least one of following: the nature and circumstances of the offense, the

defendant's history and characteristics, the deterrence of criminal conduct, the protection of the

public from further crimes of the defendant, and the defendant's educational, vocational, medical,

or other correctional needs. See id. at 983–84; 18 U.S.C. § 3583(d)(1). Second, they must involve

no greater deprivation of liberty than is reasonably necessary to achieve the purpose of deterring
criminal activity, protecting the public, and promoting the defendant's rehabilitation. See 18 U.S.C.

§ 3583(d)(2). Third, they must be consistent with any pertinent policy statements issued by the

Sentencing Commission. See id. at § 3583(d)(3).” United States v. Mike, 632 F.3d 686, 692 (10th

Cir. 2011)

       The conditions Mr. Witzemann has objected to are inconsistent with the 10th Circuit

Court’s ruling in Mike. The restrictions are not reasonably related to the charged offense. Mr.

Witzemann is a journalist, has done nothing wrong, and the proposed restrictions severely impair

his ability to continue to act as a journalist and impede on several of his first amendment rights.

See attached letter from former Congressional Candidate Brett Kokinadis attached as Defendant’s

Exhibit A. See attached letter from Heather Lamprecht attached as Defendant’s Exhibit B.

   While Mr. Witzemann does have previous criminal charges in State Court the most recent

alleged criminal activity allegedly occurred in 2012 and resulted in a dismissal. The instant

offenses also bear no rational relation to Mr. Witzemann’s criminal history in New Mexico. If the

Court is concerned about deterring potentially criminal conduct similar to the conduct alleged in

Doc. 1 the prohibition that Mr. Witzemann not travel to Washington D.C. unless for court is in of

itself an adequate protection – there is no rational reason to restrict his movements to San Juan

County New Mexico at all other times.

       WHEREFORE, Defendant respectfully requests that the Court not impose the

aforementioned supervised release conditions.

                                                              Respectfully submitted

                                                              /s/ Todd J. Bullion
                                                              Todd J. Bullion
                                                              Law Office of Todd J. Bullion
                                                              300 Central Avenue SW
                                                              Suite #1000E
                                                              Albuquerque, NM 87102
                                                (505) 452-7674
                                                todd@bullionlaw.com

I hereby certify that a true and correct copy
of the foregoing was electronically submitted
this 9th day of April, 2021 to:

Jack Burkhead
Assistant United States Attorney


/s/ Todd J. Bullion
Todd J. Bullion
